Fearer, J. On April 18, 1950 an opinion was filed in this cause wherein an award was entered in favor of claimant, Mary E. Seaton. Said opinion was reported in Volume 19, page 174, Court of Claims Reports. At the time the award was made and entered, claimant had two children, Neil D. Seaton, aged 9, and Mary Constance Seaton, aged 5. On February 14, 1953 the claimant, Mary E. Sea-ton, remarried, and her present married name is Mary E. Seaton Watts. It is, therefore, ordered that the award made to the claimant in accordance with the opinion filed on April 18, 1950 be modified as follows: Mary E. Seaton Watts shall be substituted for Mary E. Seaton; and, all future payments, subsequent to the date of her remarriage on February 14,1953, shall be made payable to Mary E. Seaton Watts, mother and natural guardian of Neil D. Seaton and Mary Constance Seaton. In all other respects, the award made, based on the opinion filed on April 18, 1950, shall remain in full force and effect, and be carried out in accordance with said award. All future payments being subject- to the Workmen’s Compensation Act, jurisdiction of this case is specifically reserved for the entry of such further orders as may from time to time be necessary.